PER CURIAM.
Troy Edward Styron challenges the denial of his motion for post-conviction relief, filed pursuant to rule 3.850, Florida Rules of Criminal Procedure. Competent and substantial evidence was adduced at the eviden-tiary hearing held upon remand from this court, see Styron v. State, 693 So.2d 1144 (Fla. 1st DCA 1997), to support the trial court’s finding that trial counsel did not guarantee that an armed robbery conviction would be overturned on appeal. Furthermore, given this court’s decision in Jackson v. State, 662 So.2d 1369 (Fla. 1st DCA 1995), we find the failure of Styron’s trial counsel to file a sufficient motion to dismiss count two of the information, which charged armed robbery, did not prejudice Styron.
Accordingly, the order denying post-conviction relief is AFFIRMED.
ALLEN, WEBSTER and VAN NORTWICK, JJ., CONCUR.